Case 4:18-cv-04129-SOH Document 196                  Filed 07/29/20 Page 1 of 2 PageID #: 105



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

THOMAS MORRISON, JR.                                                                      PLAINTIFF


v.                                     Case No. 4:18-cv-4129


BIOMET, INC.; BIOMET ORTHOPEDICS, LLC;
and BIOMET U.S. RECONSTRUCTION, LLC                                                   DEFENDANTS

                                               ORDER

       Before the Court is Plaintiff’s Motion for Substitution. (ECF No. 195). Defendants have

not responded and their time to do so has passed. See Local Rule 7.2(b). The matter is ripe for

consideration.

       On April 13, 2020, Defendants notified the Court that Plaintiff passed away, that his estate

was working to make necessary arrangements to substitute parties, and that once substituted, the

parties would resume ongoing settlement negotiations. On April 15, 2020, the Court lifted all

deadlines set out in this case’s Final Scheduling Order to facilitate that process. The Court also

gave Plaintiff until September 28, 2020 to file either a notice of settlement or a motion for a new

trial date and a new Final Scheduling Order.

       On July 10, 2020, Plaintiff filed a motion to substitute Eunice Thrasher, the administrator

of Plaintiff’s estate, as the plaintiff to proceed forward with the surviving lawsuit. Rule 25

provides, in relevant part, for the substitution of parties if a party dies while litigation is ongoing.

Fed. R. Civ. P. 25(a). “A motion for substitution may be made by any party or by the decedent’s

successor or representative.” In re Baycol Prod. Litig., 616 F.3d 778, 782 (8th Cir. 2010). “[I]t is

the prospective plaintiff’s burden to put forth evidence to demonstrate that they are proper parties

for substitution.” Torres v. Bayer Corp., No. CV 04-4350, 2012 WL 13076349, at *1 (D. Minn.
Case 4:18-cv-04129-SOH Document 196                           Filed 07/29/20 Page 2 of 2 PageID #: 106



June 22, 2012) (citing Fed. R. Civ. P. 25).

         Upon consideration, the Court finds that good cause for the motion has been shown.

Plaintiff has provided the Court with an order from the Circuit Court of Hempstead County,

Arkansas, Probate Division, appointing Eunice Thrasher as the administrator of Plaintiff’s estate.

(ECF No. 195-1). Accordingly, the Court deems it appropriate to substitute Eunice Thrasher in

place of Plaintiff to continue with the surviving lawsuit.

         Accordingly, Plaintiff’s motion (ECF No. 195) is hereby GRANTED. The Clerk of Court

is DIRECTED to substitute “Eunice Thrasher, as Personal Representative of the Estate of Thomas

Morrison, Jr.”, as the plaintiff to this lawsuit, and to amend the case caption to reflect this. The

parties have until the close of business on September 28, 2020 to file either a notice of settlement

or a motion for a new trial date and a new Final Scheduling Order.1

         IT IS SO ORDERED, this 29th day of July, 2020.

                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge




1
 The parties are reminded that if a new Final Scheduling Order is issued, it is unlikely that any other continuances or
extensions of deadlines will be granted.

                                                          2
